UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange ActJune 1, 2016Date of Report (Date of Earliest Event Reported)Commission File No. 0-29935 CROWN EQUITY HOLDINGS INC.(Exact name of registrant as specified in its charter) Nevada, USA33-0677140(State of Incorporation or organization)(I.R.S. Employer Identification No.)11226 Pentland Downs, Las Vegas, NV 89141(Address of principal executive offices)(Zip code)Company's telephone number, including area code: (702) 448-1543ITEM 5.02 Departure of Directors or Principal Officers; Election of Officers; Appointment of Principal Officers.Las Vegas, NV — June 2, 2016 — Crown Equity Holdings Inc. (CRWE) today announced a few executive management changes with the following appointments to improve focus on strategy, innovation and positioning.ITEM 9.01 Financial Statements and Exhibits. Exhibit NumberDescription99.1Press release dated June 2, 2016 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CROWN EQUITY HOLDINGS INC.Dated: June 2, 2016By:/s/ Mike ZamanMike ZamanCEO3
